Citation Nr: 9913511	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
left arm and hand disorder, currently evaluated as 60 percent 
disabling.

2.  Entitlement to an effective date prior to January 4, 1995 
for the grant of a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



REMAND

The veteran had active service from May to July 1973.  This 
case comes to the Board of Veterans' Appeals (Board) on 
appeal from August 1997 and May 1998 rating decisions of the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).

In an April 1999 letter, the veteran canceled his hearing 
before a Member of the Board at the Central Office due to 
pain and requested a hearing at the RO.  The veteran's 
representative, in a May 10, 1999 written brief presentation, 
reported that the veteran, in a telephone conversation, 
requested a hearing before a Member of the Board at the RO.  
Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should place the veteran's name 
on the docket for a hearing before the 
Board at the RO, according to the date 
of his April 1999 request for such a 
hearing.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
regional offices to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No action is 
required by the veteran until he receives further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

